DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract should not refer to purported merits. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. The instant abstract contains language describing merits, such as “excellent heat dissipation properties” and “excellent moldability.” Appropriate correction is required. 

The Specification is objected for the following informality: page 20, the last sub-row of particle size, 24.6 micro meter to 9.4 micro meter, the upper limitation should be greater than the lower limitation. Appropriate correction is required.

Claim Objections
Claim 9 is objected for the following informalities:  “A molded article obtainable by injection molding the resin composition according to claim 1” should read “A molded article obtained by injection molding the resin composition according to claim 1.”
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20180051158) evidenced by Showa Denko K.K. UHP-G1H datasheet and AZO Materials of PFA density.
Regarding claim 1, Nam et al. teaches a resin composition containing 30-60% volume of fluoropolymer and 40-70% volume of boron nitride (BN) particles (Abstract). Converting to % mass, fluoropolymer is about 60-84%, BN is about 16-40%. (Showa Denko discloses a density of 0.6 g/cm3 for BN particles, AZO discloses a density of 2.15 g/cm3 for tetrafluoroethylene-perfluoro(alkoxy vinyl ether) copolymer, and paragraph 27 of Nam et al. lists tetrafluoroethylene-perfluoro(alkoxy vinyl ether) copolymer as an example fluoropolymer.)

Nam et al. does not teach the exact amount of 35-70% by mass of fluoropolymer and 30-65% by mass of boron nitride.
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Nam et al. teaches that an article made from the composition has high heat conductivity and useful as a heat dissipating material ([0025]), and excellent moldability ([0018]). In view of such benefits, an ordinary skilled person in the art is motivated to optimize the ranges of the components. And discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II A. Therefore, it is obvious for an ordinary skilled person in the art to work from Nam et al. to get the instant ranges before the effective filling date of the application.

Nam et al. does not teach the resin composition has a melt flow rate of 5.0 g/10 min or more.
However, Nam et al. does teach that the melt flow rate of the fluoropolymer itself is preferably 1 g/10 min or more and 100 g/10 min or less ([0030]-[0033]). Furthermore, if the compositions are physically the same, they must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01 II. Since Nam et al. discloses the same composition as claimed, it is expected that the composition of Nam et al. has the same properties as instantly claimed, i.e., a melt flow rate of 5.0 g/10 min or more. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I.

Regarding Claims 2-4, Nam et al. teaches the polymer composition containing boron nitride particles made from spherical aggregate particles (A) of 55-100 µm and another proportion of particles (B) of 8-55 µm, and the ratio of the particles (A) to the total amount of BN is 80-99% (abstract).
Nam et al. does not explicitly disclose particle sizes of 14.6 to 20.6 µm and 24.6 to 29.4 µm, and the particles are 5%, 10%, or less. 
 However, Nam et al. tested different sizes (12-125 µm) and ratios of the particles (2-100%) (Table 1) to obtain a resin composition which the molded article would have good heat conductivity, moldability (Abstract, [0037], [0039]-[0042]). These are the same considerations offered by the Applicant in connection with the claimed features. See [0006] of the Applicant’s specification. Accordingly, it is expected that one of ordinary skill in the art would have arrived at the claimed range through routine experimentation. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A.
Further, the Showa Denko K.K. UHP-G1H datasheet teaches UHP-G1H BN particles offers superior thermal conductivity. In view of such benefits, it would be an ordinary skilled person in the art is motivated to combine UHP-G1H into Nam et al. to obtain a resin composition which has excellent heat conductivity and moldability. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The particles sizes, ratio and percentage are the inherent characteristics of UHP-G1H particles.

Regarding Claim 5, Nam et al. teaches that the fluoropolymer is melt processable and that the polymer composition is suitable as a raw material for molded products (Abstract), which meets the definition of melt-fabricable of the instant application (see paragraph 20 of the applicant’s specification).

Regarding Claim 6, Nam et al. teaches fluoropolymers include one selected from tetrafluoroethylene-perfluoro (alkyl vinyl ether) copolymers, tetrafluoroethylene-hexafluoropropylene copolymers, and tetrafluoroethylene-ethylene copolymers ([0027]).

Regarding Claim 7, Nam et al. teaches the resin composition has a thermal conductivity of 1.5 W/mK or higher (table 2, [0115]).

Regarding Claim 8, Nam et al. teaches the resin composition has excellent flexibility. Cracking does not occur even if the bending angle was bent to approximately 90 degree based on visual observation. ([0078] and example 9). Additionally, if the compositions are physically the same, they must have the same properties. See MPEP 2112.01 II. See also MPEP 2112.01 I. Since Nam et al. discloses the claimed resin composition, it is expected that the composition of Nam et al. has the same properties as claimed, i.e., a tensile strain at break of 1.0% or higher.

Regarding Claim 9, Nam et al. teaches article obtained by injecting molding ([0061]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending U.S. Application No. 17/575,695 (‘695) in view of Nam et al.
Claim 1 of copending ‘695 discloses a resin comprising a fluororesin and boron nitride particles.
‘695 does not disclose the percentages of the fluororesin and boron nitride particles. ‘695 does not disclose that the resin composition having a melt flow rate of 5.0 g/10 min or more. 
However, Nam discloses a composition of fluoropolymer and boron nitride in the claimed amounts and having the claimed melt flow rate (see the rejection of claim 1 under 35 USC 103), Nam teaches that fluoropolymers are suitable for use in electric circuits (see paragraph 6), and claim 1 of the '695 application is directed to a circuit board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer composition containing the amounts of fluoropolymer and boron nitride disclosed by Nam as the fluororesin of the '695 application since Nam indicates that such a composition is suitable for making electric circuits (paragraph 6).
Limitations of instant application claims 2-6 and 9 were disclosed by ‘695 Claims 1-5. 
Regarding claims 7-8, please see the rejection of claims 7-8 under 35 USC 103.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUIHONG QIAO/
Examiner, Art Unit 4172
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172